Citation Nr: 0025504	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 2, 1998, 
for the assignment of a 100 percent disability rating for 
lupus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted a 100 percent 
schedular evaluation for the veteran's service-connected 
lupus (formerly diagnosed as scleroderma with Raynaud's 
phenomenon), effective from June 2, 1998.  

On April 30, 1998, the RO received the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The RO did not adjudicate the claim of TDIU and has not 
considered whether TDIU could have been granted prior to 
June 2, 1998 (the assigned effective date for the 100 percent 
schedular evaluation).  Rather, the RO stated in the August 
1998 rating decision that the TDIU claim was moot because a 
100 percent evaluation had been assigned.  The effective date 
assigned for the schedular rating was later than a potential 
effective date for TDIU and the claim is, therefore, not 
moot.  Accordingly, this matter is referred to the RO for 
appropriate action.    

The veteran has also claimed entitlement to service 
connection for gastroesophageal reflux disease as secondary 
to service-connected lupus.  This matter is likewise referred 
to the RO for appropriate action.


REMAND

Additional development is needed prior to appellate 
disposition of this claim.  The effective date of an award of 
increased compensation is generally the date of receipt of 
the claim or the date the entitlement arose whichever is the 
latter.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o) (1999).  Nevertheless, the effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (1999).  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98. 

Potentially relevant records have not been obtained by the 
RO.  It appears that the veteran's complete treatment records 
from the VA Medical Center (VAMC) in Tampa, Florida, have not 
been obtained.  Recent records include only those dated from 
September 1997 to April 1998 and from June to August 1998.  
Additional development is warranted in this regard.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under the provisions of Diagnostic Code (DC) 6350, a 100 
percent disability rating is warranted for lupus with 
frequent exacerbations, producing severe impairment of 
health.  This condition is evaluated either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating DC 6350, whichever method results in a higher 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (1999).

As VA must evaluate each residual disability from lupus under 
the appropriate system to determine whether this method 
warranted the assignment of a 100 percent rating prior to 
June 2, 1998, (in addition to consideration whether a 100 
percent rating was warranted under DC 6350) the veteran 
should be examined by VA on remand in order to identify all 
symptoms reported by the veteran and indicate whether those 
symptoms are/were manifestations of lupus.   

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Tampa, Florida, 
for all treatment from January 1997 to 
the present. 

2.  Afford the veteran an appropriate VA 
examination(s) to identify all residuals 
of lupus.  The examiner(s) should 
specifically note all symptoms reported 
by the veteran and indicate whether those 
symptoms/conditions are manifestations of 
lupus.  The claims folder and a copy of 
this remand are to be made available to 
the examiner(s) prior to the 
examination(s), and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
indicated testing, including any 
specialized examinations, deemed 
necessary should be conducted.

3.  Readjudicate the issue of an earlier 
effective date for the veteran's 
100 percent disability evaluation for her 
lupus.  If the benefit sought by the 
veteran remains denied, a supplemental 
statement of the case should be issued to 
the veteran and her representative, with 
an appropriate period allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to fulfill due process considerations and obtain 
additional evidence.  No inference should be drawn regarding 
the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


